                           UNITED STATES DISTRICT COURT
                              DISTRICT OF MINNESOTA


United States of America,                           File No. 19-cr-00012 (ECT/HB)

              Plaintiff,

v.                                                ORDER ACCEPTING REPORT
                                                   AND RECOMMENDATION
Michael Matthews,

           Defendant.
________________________________________________________________________

       The Court has received the April 22, 2019 Report and Recommendation of United

States Magistrate Judge Hildy Bowbeer. ECF No. 49. No party has objected to that Report

and Recommendation, and the Court therefore reviews it for clear error. See Fed. R. Crim.

P. 59(a); Grinder v. Gammon, 73 F.3d 793, 795 (8th Cir. 1996) (per curiam). Finding no

clear error, and based upon all of the files, records, and proceedings in the above-captioned

matter, IT IS HEREBY ORDERED THAT:

       1.     The Report and Recommendation [ECF No. 49] is ACCEPTED; and

       2.     Defendant’s Motion to Suppress Evidence Obtained as a Result of Search

and Seizure [ECF No. 25] is DENIED.



Dated: June 3, 2019                       s/ Eric C. Tostrud
                                          Eric C. Tostrud
                                          United States District Court
